        Case 2:20-cv-02557-ER Document 15 Filed 11/16/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CREATIVE PHOTOGRAPHERS, INC., :             CIVIL ACTION
                              :             NO. 20-2557
          Plaintiff           :
     v.                       :
                              :
GRIND MODE MEDIA, LLC,        :
                              :
          Defendant           :


                                    ORDER

            AND NOW, this 16th day of November, 2020, after

holding a telephone conference on the record, 1 it is hereby

ORDERED that:

            1. The default entered on September 17, 2020, is

               VACATED;

            2. Plaintiff is afforded until December 16, 2020, to

               serve Defendant; 2 and

            3. The Rule to Show Cause (ECF No. 9) is MOOT.



            AND IT IS SO ORDERED.



                              /s/ Eduardo C. Robreno
                              EDUARDO C. ROBRENO, J.


1     The Court permitted Ms. McKinney to participate in the conference for
scheduling purposes only and reminds her that an LLC can appear only by
counsel. Likewise, Plaintiff is reminded that under the Local Rules, counsel
from outside the jurisdiction must have associate counsel of record who
maintains an office within the Eastern District of Pennsylvania.

2     If service is not effectuated by December 16, 2020, Plaintiff may
petition the Court to reinstate the default.
